Exhibit 10.3

STANDARD COMMERCIAL LEASE

ARTICLE 1. BASIC LEASE TERMS

1.1           Parties.  This lease agreement (“Lease”) is entered into this 26th
day of May, 2006 (“Effective Date”) by and between Plymouth 2200, LLP, a
Minnesota limited liability partnership, or its assigns (“Landlord”) and Enpath
Medical, Inc., a Minnesota corporation (“Tenant”).

1.2           Premises.  In consideration of the rents, terms, provisions and
covenants of this Lease, Landlord hereby leases, lets and demises to Tenant the
premises (“Premises”) as illustrated on Exhibit A attached hereto consisting of
approximately 95,691 rentable square feet of warehouse/manufacturing space in
the building located at 2300 Berkshire Lane North, Plymouth, Minnesota
(“Building”), which consists of approximately 244,016 rentable square feet,
situated on land legally described on Exhibit B attached hereto (“Property”). 
Appurtenant to the Premises shall be a non-exclusive license for Tenant to have
access over, on and through the Building and the Property for use of the parking
lots, driveways, sidewalks, hallways and other common areas.

1.3           Term.  Subject to and upon the conditions set forth herein, the
“Initial Term” of this Lease shall be 120 months commencing on January 1, 2007
the (“Commencement Date”) and shall terminate on December 31, 2016 unless sooner
terminated as hereinafter provided.

1.4           Renewal Terms.  Tenant shall have the right to renew the term of
the Lease for one (1) period of five (5) years (each a “Renewal Term”).  Tenant
shall exercise its right to renew the Lease by giving Landlord written notice
(“Renewal Notice”) no less than one (1) year prior to the commencement of the
applicable Renewal Term.  Provided, however, Tenant shall not be in default,
beyond any applicable cure or notice period, at the time of giving the Renewal
Notice or at any time thereafter to and including the commencement of the
Renewal Term.  The Initial Term and Renewal Terms shall be collectively referred
to herein as the “Term.”

Notwithstanding the foregoing, the option to renew this Lease as set forth in
this Section 1.4 is “personal” to Tenant and therefore not transferable, except
that Landlord agrees that this limitation on transfers shall not be applicable
with respect to:  i) an assignment or sublease to a subsidiary or parent company
of Tenant; or ii) an assignment to an entity which has acquired all of Tenant’s
stock, or substantially all of Tenant’s assets or has merged with Tenant,
provided the assignee or sublessee assumes Tenant’s obligations under the Lease
in writing.

1.5

Base Rent. “Base Rent” is:

 

 

 

 

 

Year 1 [1/1/07-12/31/07]:

Monthly payments of $33,623.85

 

 

($4.30 per rental square foot of space leased by Tenant)

 

 

 

 

Years 2-16:

Base Rent shall increase annually commencing with the first annual anniversary
of the Commencement Date by the lesser of (i) 2.5%, or (ii) any increase based
on the Consumer Price Index calculation set forth in Section 2.2 below.

1.6

Addresses.

 

 

 

 

 

Landlord’s Address:

Tenant’s Address:

 

 

 

 

c/o Continental Property Group

2300 Berkshire Lane

 

253 East Lake Street

Plymouth, MN

 

Wayzata, MN 55391

 

 

 

 

1.7

Permitted Use.

Office, warehouse and manufacturing.

 

 

 

1.8

Security Deposit.

Wavied.

1


--------------------------------------------------------------------------------




 

1.9

Pro-Rata Share.

Thirty-nine and twenty-two hundredths percent (39.22%) (The percentage
calculated by dividing the number of rentable square feet of space in the
Premises by the total rentable square feet of space in the Building.)

 

 

 

1.10

Delivery Date.

July 1, 2006.

 

 

 

1.11

Delivery Fee.

 

 

 

 

 

October 1, 2006:

$30,000

 

November 1, 2006:

$30,000

 

December 1, 2006:

$30,000

 

ARTICLE 2. RENT

2.1           Base Rent.  Tenant agrees to pay monthly as Base Rent during the
Term of this Lease the sum set forth in Section 1.5 of this Lease, which amount
shall be payable to Landlord at the address shown above. The first monthly
installment of Base Rent shall be due and payable to Landlord on the
Commencement Date for the first month’s rent and each monthly installment of
rent shall be due and payable on or before the first day of each calendar month
succeeding the Commencement Date during the Term of this Lease, provided, if the
Commencement Date should be a date other than the first day of a calendar month,
the monthly rental set forth above shall be prorated to the end of that calendar
month during the term of this Lease.  Tenant shall pay, as additional rent, all
other sums due under this Lease.  Tenant shall pay the first Delivery Fee
payment to Landlord immediately upon Landlord’s delivery of the Premises to
Tenant.  Notwithstanding anything in this Lease to the contrary, if Landlord
cannot deliver possession of the Premises to the Tenant on the Delivery Date due
to a holding over by a prior tenant, Tenant’s default, or casualty affecting the
Premises, this Lease shall not be void or voidable, nor shall Landlord be liable
to Tenant for any loss or damage resulting therefrom, but the Delivery Fee and
all rents and other amounts due hereunder shall be abated until Landlord
delivers possession and the expiration date of the Lease shall be extended by
the corresponding number of days that the Commencement Date is postponed. 
Provided, however, if Landlord does not deliver possession of the Premises to
Tenant within thirty (30) days after the Delivery Date, then Tenant may
terminate the Lease upon giving Landlord written notice.


2.2           CPI CALCULATION.  RENT SHALL INCREASE ANNUALLY COMMENCING WITH THE
FIRST ANNIVERSARY OF THE COMMENCEMENT DATE, AND THEN AGAIN ON EACH SUCCESSIVE
ANNIVERSARY OF THE COMMENCEMENT DATE THEREAFTER THROUGH THE BALANCE OF THE TERM
AS FOLLOWS:  THE MONTHLY BASE RENT IN EFFECT PRIOR TO THE YEAR IN QUESTION (THE
“PRIOR RENT”) SHALL BE INCREASED DURING THE YEAR IN QUESTION TO EQUAL THE SUM OF
(A) THE PRIOR RENT, PLUS, (B) THE PRODUCT OF (I) THE SUM OF THE NUMERAL 1 PLUS
THE AMOUNT EQUAL TO THE “PERCENTAGE INCREASE” (AS DEFINED BELOW), MULTIPLIED BY
II) THE PRIOR RENT, PROVIDED THAT IN NO EVENT SHALL ANNUAL RENT DURING ANY YEAR
BE LESS THAN THE ANNUAL RENT DURING THE PREVIOUS YEAR.


THE FOLLOWING TERMS SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THIS SECTION 3:

(i)            “CPI” means the “Consumer Price Index for All Urban Consumers,
Minneapolis-St. Paul, MN-WI, All Items, Standard Reference Base 1982-84=100”
issued by the Bureau of Labor Statistics of the United States Department of
Labor.  If the Bureau of Labor Statistics substantially revises the manner in
which the CPI is determined, an adjustment shall be made in the revised Index
which would produce results equivalent, as nearly as possible, to those, which
would be obtained if the CPI had not been so revised.  If the 1982-84 average
shall no longer be used as an index of 100, such change shall constitute a
substantial revision.  If the CPI become unavailable to the public because
publication is discontinued, or otherwise becomes unavailable, the Landlord
shall substitute a comparable index based upon changes in the cost of living or
purchasing power of the consumer dollar published by any other governmental
agency or, if no such index is available, then a comparable index published by a
major bank, or other financial institution, university or recognized financial
publication.

(ii)           “Base CPI” means CPI in effect during the 13th month prior to the
month in which the Rent in question is to be effective.

(iii)          “Calculation Month” means the month prior to the month in which
the Rent in question is to become effective.

2


--------------------------------------------------------------------------------




(iv)          “Percentage Increase” means the percentage equal to the fraction,
the numerator of which shall be the CPI in effect in the current Calculation
Month less the Base CPI, and the denominator of which shall be the Base CPI.

2.3           Operating Expenses.  Tenant shall also pay as additional rent
Tenant’s Pro Rata Share of the Operating Expenses of Landlord for the Building
of which the Premises are a part.  Landlord shall, on or before December 31st of
each calendar year during the Term of this Lease, give Tenant an estimate of the
Operating Expenses payable per square foot of rentable area for the next
calendar year.  Tenant shall pay, as additional rent, along with its monthly
Base Rent, one-twelfth (1/12) of such estimated Operating Expenses.  Landlord
may invoice Tenant monthly for Tenant’s Pro Rata Share of the estimated
Operating Expenses for each calendar year, which amount shall be adjusted from
time-to-time by Landlord based upon anticipated Operating Expenses. Within four
(4) months following the close of each calendar year, Landlord shall provide
Tenant an accounting prepared in accordance with Generally Accepted Accounting
Principals (GAAP) showing in reasonable detail all computations of additional
rent due under this Section.  In the event the accounting shows that the total
of the monthly payments made by Tenant exceeds the amount of additional rent due
by Tenant under this Section, the accounting shall be accompanied by evidence of
a credit to Tenant’s account.  In the event the accounting shows that the total
of the monthly payments made by Tenant is less than the amount of additional
rent due by Tenant under this Section, the accounting shall be accompanied by an
invoice for the additional rent.  Notwithstanding any other provision in this
Lease, during the year in which this Lease terminates, Landlord, prior to the
termination date, shall have the option to invoice Tenant for Tenant’s pro rata
share of the operating expenses based upon the previous year’s operating
expenses. If this Lease shall terminate on a day other than the last day of a
calendar year, the amount of any additional rent payable by Tenant applicable to
the year in which the termination shall occur shall be prorated on the ratio
that the number of days from the commencement of the calendar year to and
including such termination date bears to 365.  Tenant agrees to pay any
additional rent due under this Section within thirty (30) days following receipt
of the invoice or accounting showing additional rent due. Tenant’s pro rata
share set forth in Section 1.9 shall be equal to a percentage based upon a
fraction, the numerator of which is the rentable square feet of space in the
Premises as set forth in Section 1.2 and the denominator of which shall be the
rentable square feet of space in the Building as set forth in Section 1.2.

2.4           Definition of Operating Expenses.  The term “Operating Expenses”
includes all expenses incurred by Landlord with respect to the maintenance and
operation of the Building of which the Premises are a part, including, but not
limited to, the following: maintenance, repair and replacement costs;
electricity, fuel, water, sewer, gas and other common Building utility charges;
signage; security system charges; security, window washing and janitorial
services; trash and snow removal; lawn mowing, landscaping and pest control;
management fees (not to exceed 5% of the gross rental income of the Building),
reasonable wages and benefits payable to employees of Landlord whose duties are
directly connected with the operation and maintenance of the Building; all
services, supplies, repairs, replacements or other expenses for maintaining and
operating the Building or project including parking and common areas;
improvements made to the Building which are required under any governmental law
or regulation that was not applicable to the Building at the time it was
constructed; installation of any device or other equipment or capital
improvement which improves the operating efficiency of any system within the
Premises and thereby reduces Operating Expenses; any and all necessary
replacements of the roof, structural portions of the Building, foundation and
HVAC equipment done by Landlord and reimbursed by Tenant as additional rent,
provided however said costs shall be amortized over the useful life of such
replaced item according to GAAP; and all other expenses which would generally be
regarded as operating, repair, replacement and maintenance expenses, all real
property taxes and installments of special assessments (payable over the longest
time period available), including dues and assessments by means of deed
restrictions and/or owners associations which accrue against the Building during
the term of this Lease and reasonable legal fees incurred in connection with
actions to reduce the same; and all insurance premiums Landlord is required to
pay or deems necessary to pay, including fire and extended coverage, rent loss
and public liability insurance, with respect to the Building.  Operating
Expenses shall not include (a) costs of alterations of the premises of other
tenants of the Building; (b) costs of capital improvements to the Building or
Property except as expressly stated above; (c) depreciation charges; (d)
interest and principal payments on mortgages or security agreements concerning
the Building;  (e) real estate leasing and brokerage commissions; and (f) any
expenditure for which Landlord has been reimbursed by insurance, judgment award
or other means.

2.5           Late Payment Charge.  Other remedies for nonpayment of rent
notwithstanding, if the monthly Base Rent payment or any additional rent payment
due from Tenant to Landlord is not received by Landlord on or before the fifth
(5th) day of the month for which the rent is due, a late payment charge of five
percent (5%) of such past due amount shall become due and payable in addition to
such amounts owed under this Lease.

3


--------------------------------------------------------------------------------




2.6           Increase in Insurance Premiums.  If an increase in any insurance
premiums paid by Landlord for the Building is caused by Tenant’s use of the
Premises or if Tenant vacates the Premises and causes an increase in such
premiums, then Tenant shall pay as additional rent the amount of such increase
to Landlord.

2.7           Security Deposit.  N/A

2.8           Holding over.  In the event that Tenant does not vacate the
Premises upon the expiration or termination of this Lease, Tenant shall be a
tenant at will for the holdover period and all of the terms and provisions of
this Lease shall be applicable during that period, except that Tenant shall pay
Landlord as base rental for the period of such holdover an amount equal to 1.5
times the Base Rent which would have been payable by Tenant had the holdover
period been a part of the original term of this Lease together with all
additional rent as provided in this Lease.  Tenant agrees to vacate and deliver
the Premises to Landlord upon Tenant’s receipt of notice from Landlord to
vacate.  The rental payable during the holdover period shall be payable to
Landlord on demand.  No holding over by Tenant whether with or without the
consent of Landlord shall operate to extend the term of this Lease.

ARTICLE 3. OCCUPANCY AND USE

3.1           Use.  Tenant warrants and represents to Landlord that the Premises
shall be used and occupied only for the Permitted Use as set forth in Section
1.7.  Tenant shall occupy the Premises, conduct its business and control its
agents, employees, invitees and visitors in such a manner as is lawful,
reputable and will not create a nuisance.  Tenant shall not permit any operation
which emits any odor or matter which intrudes into other portions of the
Building use any apparatus or machine which makes undue noise or causes
vibration in any portion of the Building or otherwise materially interfere with
or disturb any other tenant of the Building in its normal business operations or
Landlord in its management of the Building.  Tenant shall neither permit any
waste on the Premises nor allow the Premises to be used in any way, which would
in the option of Landlord, be extra hazardous on account of fire or which would
in any way increase or render void the fire insurance on the Building

3.2           Signs.  No sign of any type or description shall be erected,
placed or painted in or about the Premises, which is visible from the outside of
the Premises, except those signs submitted to Landlord in writing and approved
by Landlord in writing, and which signs are in conformance with Landlord’s sign
criteria established for the project, attached hereto as Exhibit D.

3.3           Compliance with Laws, Rules and Regulations.  Tenant, at Tenant’s
sole cost and expense, shall comply with all laws, ordinances, orders, rules and
regulations of state, federal, municipal or other agencies or bodies having
jurisdiction over the use, condition or occupancy of the Premises.  Tenant will
comply with the rules and regulations of the Building adopted by Landlord in any
reasonable manner as may be deemed advisable for the safety, care, cleanliness,
preservation of good order and operation or use of the Building or the
Premises.  A copy of the current rules and regulations are attached hereto as
Exhibit E.  All changes and amendments to the rules and regulations of the
Building will be sent by Landlord to Tenant in writing and shall thereafter be
carried out and observed by Tenant.

3.4           Warranty of Possession.  Landlord warrants that it is the owner of
the Building and the Property, that it has the right and authority to execute
this Lease, and Tenant, upon payment of the required rents and subject to the
terms, conditions, covenants and agreements contained in this Lease, shall have
possession of the Premises during the full term of this Lease as well as any
extension or renewal thereof.

3.5           Right of Access.  Landlord or its authorized agents shall at any
and all reasonable times, upon giving Tenant no less than 24 hours notice
(except in an emergency in such instance Landlord is not required to give prior
notice), have the right to enter the Premises to inspect the same, to show the
Premises to prospective purchasers or lessees, and to alter, improve or repair
the Premises or any other portion of the Building.  Tenant hereby waives any
claim for damages against Landlord for injury or inconvenience to or
interference with Tenant’s business, any loss of occupancy or use of the
Premises, and any other loss occasioned thereby, except for Landlord’s gross
negligence or willful misconduct or omission.  Landlord shall at all times have
and retain a key with which to unlock the main door to the Premises.  Landlord
shall have the right to use any and all means, which Landlord may deem proper to
open any door in an emergency without liability therefore, except for Landlord’s
gross negligence and willful misconduct to the extent affected by Section 7.4
below.  Tenant shall permit Landlord to erect, use, maintain and repair pipes,
cables, conduits, plumbing, vents and wires in, to and through the Premises as
often and to the extent that Landlord may now or hereafter deem to be necessary
or appropriate for the proper use, operation and maintenance of the Building.

4


--------------------------------------------------------------------------------




3.6           Early Occupancy.  Landlord shall deliver possession of the
Premises to Tenant no later than the Delivery Date set forth in Section 1.10
above to commence the construction and installation of the Tenant Improvements
(as defined in Section 6.1 below).  If Tenant is given and accepts possession of
the Premises on or before the Delivery Date, Tenant shall immediately pay the
Delivery Fee as set forth in Section 1.11 above to Landlord and all covenants,
agreements and obligations herein and the term of this Lease shall commence.

3.7           Parking.  At no charge to Tenant, Landlord grants Tenant the
non-exclusive use of the parking lot situated on the Property.  If Tenant is
unable to utilize this parking lot to the extent necessary for its business,
employees, agents and guests, then Landlord agrees to construct additional
parking on the Property in the area depicted on Exhibit F attached hereto to the
extent permitted by applicable governmental laws, ordinances and regulations.

ARTICLE 4. UTILITIES AND SERVICE

4.1           Building Services.  Tenant shall pay when due, all charges for
utilities furnished to or for the sole use or benefit of Tenant or the
Premises.  Tenant shall have no claim for rebate of rent on account of any
interruption in service.

4.2           Theft or Burglary.  Landlord shall not be liable to Tenant for
losses to Tenant’s property or personal injury caused by criminal acts or entry
by unauthorized persons into the Premises or the Building.

ARTICLE 5. REPAIRS AND MAINTENANCE

5.1           Landlord Repairs.  Landlord shall not be required to make any
improvements, replacements or repairs of any kind or character to the Premises
during the Term of this Lease except as are set forth in this Section.  Landlord
shall maintain, repair and replace all portions of the Building (excluding the
Premises) and the Property including the Building’s foundation and roof,
parking, sidewalks, landscaping and common areas, the structural soundness of
the exterior walls, doors, corridors, and other structures serving the Premises,
provided, that Landlord’s cost of maintaining, replacing and repairing the items
set forth in this Section shall be Operating Expenses subject to the additional
rent provisions in Section 2.3 and 2.4.  Landlord shall not be liable to Tenant
except as expressly provided in this Lease, for any damage or inconvenience, and
Tenant shall not be entitled to any abatement or reduction of rent by reason of
any repairs, alterations or additions made by Landlord under this Lease.

5.2           Tenant Repairs.  Tenant shall, at all times throughout the Term of
this Lease, including renewals and extensions, and at its sole expense, keep and
maintain the Premises in a clean, safe, sanitary and good condition and in
compliance with all applicable laws, codes, ordinances, rules and regulations.
Tenant’s obligations hereunder shall include, but not be limited to, the
maintenance, repair, and replacement, if necessary, of all heating, ventilation,
air conditioning, lighting and plumbing fixtures that solely serve the Premises
and equipment, fixtures, motors and machinery solely serving the Premises, all
interior walls, partitions, doors and windows, including the regular painting
thereof, all exterior entrances, windows, doors and docks and the replacement of
all broken glass.  When used in this provision, the term “repairs” shall include
replacements or renewals when necessary, and all such repairs made by the Tenant
shall be equal in quality and class to the original work.  The Tenant shall keep
and maintain all portions of the Premises and the sidewalk and areas adjoining
the same in a clean and orderly condition, free of accumulation of dirt,
rubbish, snow and ice.  If Tenant fails, refuses or neglects to maintain or
repair the Premises as required in this Lease after no less than thirty (30)
days notice shall have been given Tenant, in accordance with this Lease,
Landlord may make such repairs without liability to Tenant for any loss or
damage that may accrue to Tenant’s merchandise, fixtures or other property or to
Tenant’s business by reason thereof, except for Landlord’s gross negligence or
willful misconduct to the extent affected by Section 7.4 below, and upon
completion thereof Tenant shall pay to Landlord all costs plus five percent (5%)
for overhead incurred by Landlord in making such repairs upon presentation to
Tenant of bill therefor.

5.3           Tenant Damages.  Tenant shall not allow any damage to be committed
on any portion of the Premises or Building or common areas, and at the
termination of this Lease, by lapse of time or otherwise, Tenant shall deliver
the Premises to Landlord in as good condition as existed at the Commencement
Date of this Lease, ordinary wear and tear and casualty losses excepted.  The
cost and expense of any repairs necessary to restore the condition of the
Premises shall be borne by Tenant.

5


--------------------------------------------------------------------------------




ARTICLE 6. ALTERATIONS AND IMPROVEMENTS

6.1           Tenant Improvements.  Tenant shall, at Tenant’s expense, construct
and install any and all improvements, equipment and fixtures within the Premises
or otherwise make such alterations to the Premises as Tenant deems necessary for
its use during the Term, which are generally set forth on Exhibit C attached
hereto (“Tenant Improvements”).  Tenant shall obtain all necessary governmental
permits and approvals to perform said work and use reasonable diligence to
install and construct the Tenant Improvements in a good and workmanlike manner
in compliance with all laws, rules and ordinances.  Tenant agrees to promptly
pay the cost of all such Tenant Improvements.  All Tenant Improvements, except
furniture, equipment and trade fixtures placed in the Premises at the expense of
Tenant, shall become the property of Landlord and shall remain upon and be
surrendered with the Premises to Landlord as a part thereof at the termination
of this Lease.  Notwithstanding, Tenant shall repair any and all damage caused
to the Premises upon removal of its equipment and trade fixtures.

ARTICLE 7. CASUALTY AND INSURANCE

7.1           Substantial Destruction.  If all or a substantial portion of the
Premises or the Building should be totally destroyed by fire or other casualty,
or if the Premises or the Building should be damaged so that rebuilding cannot
reasonably be completed within one hundred eighty (180) days from the date of
the destruction, or if insurance proceeds are not made available to Landlord, or
are inadequate, for restoration, this Lease shall terminate at the option of
Landlord by written notice to Tenant within sixty (60) days following the
occurrence, and the Base Rent and additional rent shall be abated for the
unexpired portion of the Lease, effective as of the date of the written
notification.  If Landlord does not terminate the Lease as permitted herein, all
rentals due under this Lease shall abate during the time the Premises are
untenantable, in whole or in part, in proportion to the amount of the Premises
that are untenantable and Landlord shall diligently repair or rebuild the
Premises or the Building, in compliance with all applicable laws, ordinances and
regulations, to substantially the same condition in which it existed as of the
Commencement Date.  If Landlord fails to repair or restore the Premises within
120 days after the damage or destruction, Tenant may immediately terminate the
Lease upon giving Landlord written notice of such termination.

7.2           Partial Destruction.  If the Premises or Building should be
partially damaged by fire or other casualty, and rebuilding or repairs can
reasonably be completed within one hundred twenty (120) days from the date of
the destruction, and insurance proceeds are adequate and available to Landlord
for restoration, this Lease shall not terminate, and Landlord shall at its sole
risk and expense proceed with reasonable diligence to rebuild or repair the
Building or other improvements to substantially the same condition in which they
existed prior to the damage.  If the Premises are to be rebuilt or repaired and
are untenantable in whole or in part following the damage, the Base Rent and
additional rent payable under this Lease during the period for which the
Premises are untenantable shall be prorated on a per diem basis and apportioned
in accordance with the portion of the Premises which is usable by Tenant’s use
until the restoration of the Premises is substantially completed.  Landlord
shall diligently repair or rebuild the Premises or the Building, in compliance
with all applicable laws, ordinances and regulations, to substantially the same
condition in which it existed as of the Commencement Date.  In the event that
Landlord fails to complete the necessary repairs or rebuilding within one
hundred twenty (120) days from the date of the destruction, Tenant may at its
option immediately terminate this Lease by delivering written notice of
termination to Landlord, whereupon all rights and obligations under this Lease
shall cease to exist.

7.3           Personal Property Insurance.  Landlord shall not be obligated in
any way or manner to insure any personal property (including, but not limited
to, any furniture, machinery, goods or supplies) of Tenant upon or within the
Premises, any fixtures installed or paid for by Tenant upon or within the
Premises, or any improvements which Tenant may construct on the Premises. 
Tenant shall maintain property insurance on its personal property.  Tenant shall
have no right in or claim to the proceeds of any policy of insurance maintained
by Landlord even if the cost of such insurance is borne by Tenant as set forth
in Article 2.

7.4           Waiver of Subrogation.  Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant hereby waive and release each other of and
from any and all right of recovery, claim, action, or cause of action, against
each other, their agents, officers and employees, for any loss or damage that
may occur to the Premises, the improvements of the Building or personal property
within the Building, by reason of fire or the elements, regardless of cause or
origin, including negligence of Landlord or Tenant and their agents, officers
and employees.  Landlord and Tenant agree immediately to give their respective
insurance companies which have issued policies of insurance covering all risk of
direct physical loss, written notice of’ the terms of the mutual waivers
contained in this Section.

7.5           Hold Harmless.  Landlord shall not be liable to Tenant’s
employees, agents, invitees, licensees, or visitors, or to any other person, for
an injury to person or damage to property on or about the Premises caused by any
act or omission of

6


--------------------------------------------------------------------------------




Tenant, its agents, servants, or employees, or of any other person entering upon
the Premises under express or implied invitation by Tenant, or caused by the
improvements located on the Premises becoming out of repair, the failure or
cessation of any service provided by Landlord (including security service and
devices), or caused by leakage of gas, oil, water or steam or by electricity
emanating from the Premises.  Tenant agrees to indemnify and hold harmless
Landlord of and from any loss, attorney’s fees, expenses or claims arising out
of any such damage or injury.

7.6           Public Liability Insurance.  Tenant shall during the Term hereof
keep in full force and effect at its expense a policy or policies of public
liability insurance with respect to the Premises and the business of Tenant, on
terms and with companies approved in writing by Landlord, which approval shall
not be unreasonably withheld, in which Landlord shall be named as an additional
insured, under reasonable limits of liability not less than $1,000,000, or such
greater coverage as Landlord may reasonably require, combined single limit
coverage for injury or death.  Such policy or policies shall provide that thirty
(30) days written notice must be given to Landlord prior to cancellation thereof
Tenant shall furnish evidence satisfactory to Landlord at the time this Lease is
executed that such coverage is in full force and effect.

7.7           Building Insurance Coverage.  Landlord shall maintain throughout
the Term of the Lease, or any extension thereof, fire and extended coverage
insurance on the Building and the property owned by Landlord located in and
about the Building in an amount equivalent to the full replacement cost thereof
(excluding foundation, grading and excavation costs) and with such deductibles
as Landlord shall determine.  Landlord shall keep the Building insured for the
benefit of Landlord against loss or damage by fire and such other risk or risks
of a similar or dissimilar nature as are now, or may in the future be,
customarily covered with respect to buildings and improvements similar in
construction, general location, use, occupancy and design to the Building,
including, but without limiting the generality of the foregoing, windstorms,
hail, explosion, vandalism, malicious mischief, and civil commotion, provided
coverage is obtainable.  Landlord shall also maintain, for its benefit general
liability insurance against claims for personal injury, death or property damage
occurring upon, in or about the Building, and any other insurance that Landlord
deems appropriate and is customarily carried with respect to buildings and
improvements similar in construction, general location, use, occupancy and
design to the Building, including loss of rents coverage.

ARTICLE 8. CONDEMNATION

8.1           Substantial Taking.  If all or a substantial part of the Premises
are taken for any public or quasi-public use under any governmental law,
ordinance or regulation, or by right of eminent domain or by purchase in lieu
thereof, and the taking would prevent or materially interfere with the use of
the Premises for the purpose for which it is then being used, this Lease shall
terminate and all rents shall be abated during the unexpired portion of this
Lease effective on the date physical possession is taken by the condemning
authority. Tenant shall have no claim to the condemnation award or proceeds in
lieu thereof, except that Tenant shall be entitled to a separate award for the
cost of removing and moving its personal property.

8.2           Partial Taking.  If a portion of the Premises shall be taken for
any public or quasi-public use under any governmental law, ordinance or
regulation, or by right of eminent domain or by purchase in lieu thereof, and
this Lease is not terminated as provided in Section 8.1 above, the rent payable
under this Lease during the unexpired portion of the term shall be adjusted to
such an extent as may be fair and reasonable under the circumstances.  Tenant
shall have no claim to the condemnation award or proceeds in lieu thereof,
except that Tenant shall be entitled to a separate award for the cost of
removing and moving its personal property.

ARTICLE 9. ASSIGNMENT OR SUBLEASE

9.1           Landlord Assignment.  Landlord shall have the right to sell,
transfer or assign, in whole or in part, its rights and obligations under this
Lease and in the Building.  Any such sale, transfer or assignment shall operate
to release Landlord from any and all liabilities under this Lease arising after
the date of such sale, assignment or transfer, provided such transferee or
assignee assumes all of Landlord’s obligations hereunder in writing for all
obligations arising after the date of such sale, assignment or transfer.

9.2           Tenant Assignment.  Tenant shall not assign, in whole or in part,
this Lease, or allow it to be assigned, in whole or in part by operation of law
or otherwise (including without limitation a transfer of a majority interest of
stock, or transfer of substantially all the assets of a corporation by merger,
dissolution or otherwise) or mortgage or pledge the same, or sublet the
Premises, in whole or in part, without the prior written consent of Landlord,
which shall not be unreasonably withheld, conditioned or delayed, and in no
event shall say such assignment or sublease ever release Tenant from any
obligation or liability hereunder.  Provided, however, Tenant may without
Landlord’s consent (but only after notice is given to Landlord),

7


--------------------------------------------------------------------------------




assign this Lease to (a) any subsidiary or parent company of Tenant, or (b) any
entity resulting from a sale, merger, or consolidation of Tenant upon the
following conditions: (i) that the total assets and net worth of such assignee
shall be equal to or more than that of Tenant immediately prior to such sale,
consolidation, or merger; (ii) that Tenant is not at such time in default
hereunder; and (iii) that such successor shall execute an instrument in writing
in form and substance reasonably acceptable to Landlord fully assuming all of
the obligations and liabilities imposed upon Tenant hereunder and shall deliver
the same to Landlord.  Notwithstanding anything in this Lease to the contrary,
in the event of any assignment or sublease, any option or right of first refusal
granted to Tenant shall not be assigned by Tenant to any assignee or sublessee. 
No assignee or sublessee of the Premises or any portion thereof may assign or
sublet the Premises or any portion thereof.

9.3           Conditions of Assignment.  If Tenant desires to assign or sublet
all or any part of the Premises, it shall so notify Landlord at least thirty
(30) days in advance of the date on which Tenant desires to make such assignment
or sublease. Tenant shall provide Landlord with a copy of the proposed
assignment or sublease and such information as Landlord might reasonably request
concerning the proposed sublessee or assignee to allow Landlord to make informed
judgments as to the financial condition, reputation, operations and general
desirability of the proposed sublessee or assignee. Within fifteen (15) days
after Landlord’s receipt of Tenant’s proposed assignment or sublease and all
required information concerning the proposed sublessee or assignee, Landlord
shall have the following options: (1) consent to the proposed assignment or
sublease, and, if the rent due and payable by any assignee or sublessee under
any such permitted assignment or sublease (or a combination of the rent payable
under such assignment or sublease plus any bonus or any other consideration or
any payment incident thereto) exceeds the rent payable under this Lease for
such. space, Tenant shall pay to Landlord all such excess rent and other excess
consideration within ten (10) days following receipt thereof by Tenant; or (2)
refuse to consent to the proposed assignment or sublease, which refusal shall be
deemed to have been exercised unless Landlord gives tenant written notice
providing otherwise.  Upon the occurrence of an event of default, if all or any
part of the Premises are assigned or sublet, Landlord, in addition to any other
remedies provided by this Lease or provided by law, may, at its option, collect
directly from the assignee or sublessee all rents becoming due to Tenant by
reason of the assignment or sublease, and Landlord shall have a security
interest in all properties on the Premises to secure payment of such sums. Any
collections directly by Landlord from the assignee or sublessee shall not be
construed to constitute a novation or a release of Tenant from the further
performance of its obligations under this Lease.

9.4           Rights of Mortgage.  Tenant accepts this Lease subject and
subordinate to any recorded mortgage presently existing or hereafter created
upon the Building and to all existing recorded restrictions, covenants,
casements and agreements with respect to the Building. Landlord is hereby
irrevocably vested with full power and authority to subordinate Tenant’s
interest under this Lease to any first mortgage lien hereafter placed on the
Premises, and Tenant agrees within ten (10) business days notice to execute a
subordination, non-disturbance and attornment agreement and such additional
instruments as Landlord may reasonably require.  If the interest of Landlord
under this Lease shall be transferred by reason of foreclosure or other
proceedings for enforcement of any first mortgage or deed of trust on the
Premises, Tenant shall be bound to the transferee (sometimes called the
“Purchaser”) under the terms, covenants and conditions of this Lease for the
balance of the Term remaining, including any extensions or renewals, with the
same force and effect as if the Purchaser were Landlord under this Lease, and,
if requested by the Purchaser, Tenant agrees to attorn to the Purchaser,
including the first mortgagee under any such mortgage if it be the Purchaser, as
its Landlord.  Notwithstanding the forgoing, Tenant shall not be disturbed in
its possession of the Premises so long as Tenant is not in default hereunder.

9.5           Tenant’s Statement.  Tenant agrees to furnish, from time to time,
within ten (10) days after receipt of a request from Landlord or Landlord’s
mortgagee, a statement certifying if applicable, the following; whether Tenant
is in possession of the Premises; whether the Premises are acceptable; whether
the Lease is in full force and effect; whether the Lease is modified or amended;
whether Tenant claims any present charge, lien, or claim of offset against rent;
whether the rent is paid for the current month and the amount prepaid, if any;
whether there is any existing default by reason of some act or omission by
Landlord; and such other matters as may be reasonably required by Landlord or
Landlord’s mortgagee.  Tenant agrees to furnish, from time to time, within ten
(10) days after receipt of a request from Landlord, a current financial
statement of Tenant, certified as true and correct by Tenant.

ARTICLE 10. LIEN

Intentionally omitted.

8


--------------------------------------------------------------------------------




ARTICLE 11. DEFAULT AND REMEDIES

11.1         Default by Tenant.  The following shall be deemed to be events of
default (“Default”) by Tenant under this Lease; (1) Tenant shall fail to pay
when due any installment of Base Rent or additional rent and such failure shall
be continuing for a period of more than five (5) days after such installment was
due or any other payment required pursuant to this Lease for a period of more
than five (5) days after written notice to Tenant that such amount was due; (2)
Tenant shall abandon any substantial portion of the Premises; (3) Tenant shall
fail to comply with any term, provision or covenant of this Lease, other than
the payment of rent, and such default shall continue for a period of more than
fifteen (15) days after written notice to Tenant; provided, however, if such
default may not be practicably cured by Tenant within such fifteen (15) day
period, and provided further Tenant shall commence to cure the default within
the fifteen (15) day period, the fact that the default is not cured within the
fifteen (15) day period shall not constitute a breach of the Lease so long as
Tenant diligently proceeds to cure the default and such default is cured within
a reasonable period thereafter; (4) Tenant shall file a petition or if an
involuntary petition is filed against Tenant (which is not dismissed within
sixty (60) days or said filing), or becomes insolvent, under any applicable
federal or state bankruptcy or insolvency law or admit that it cannot meet its
financial obligations as they become due; or a receiver or trustee shall be
appointed for the benefit of creditors; or (5) Tenant shall do or permit to be
done any act which results in a lien being filed against the Premises or the
Building and/or project of which the Premises are a part, which is not released
within sixty (60) days of the date such claim or lien first attached.

In the event that an order for relief is entered in any case under the United
States Code, Title 11 (the “Bankruptcy Code”) in which the Tenant is the debtor,
the Tenant as debtor-in-possession, or any Trustee who may be appointed, if
applicable, agrees as follows (i) to perform each and every obligation of Tenant
under this Lease until such time as this Lease is either rejected or assumed by
order of the United States Bankruptcy Court; (ii) to pay monthly compensation
for use and occupancy of the Premises, an amount equal to the fixed rent as well
as other charges due pursuant to the Lease; (iii) if Tenant or the Trustee seeks
to assume the Lease, then Tenant, or Trustee, if applicable, in addition to
providing adequate assurance described in applicable provisions of the
Bankruptcy Code, shall provide adequate assurance to Landlord of Tenant’s future
performance under the Lease by depositing with Landlord a sum equal to the
lesser of twenty-five percent of the rental and other charges due for the
balance of the Lease term or three (3) months rent (“Security”), to be held
(without any allowance for interest thereon) to secure Tenant’s obligations
under the Lease; (iv) if Tenant or Trustee, seeks to assume or assign the Lease,
Tenant or Trustee agrees to give Landlord at least forty-five (45) days prior
written notice of any proceeding relating to any assumption of this Lease; (v)
if Tenant or Trustee seeks to assign this Lease after assumption of the same,
then Tenant or the Trustee, in addition to providing adequate assurance
described in applicable provisions of the Bankruptcy Code, shall provide
adequate assurance to Landlord of the proposed assignee’s future performance
under the Lease by depositing with Landlord a sum equal to the Security to be
held (without any allowance for interest thereon) to secure performance under
the Lease. Nothing contained herein expresses or implies, or shall be construed
to express or imply, that Landlord is consenting to assumption and/or assignment
of the Lease by Tenant, and Landlord expressly reserves all of its rights to
object to any assumption and/or assignment of the Lease. Neither Tenant nor any
Trustee shall conduct or permit the conduct of any “fire”, “bankruptcy”, “going
out of business” or auction sale in or from the Premises; (vi) Tenant or Trustee
agrees to give at least thirty (30) days prior written notice of any abandonment
of the Premises or rejection of the Lease; (vii) if Tenant or the trustee,
rejects the Lease as described in the applicable provisions of the Bankruptcy
Code, Tenant or Trustee consents to the entry of an order by the Bankruptcy
Court permitting the immediate lifting of the automatic stay, waiving notice and
hearing of the entry of same, so the Landlord may offset any security deposits
or other monies being held by the Landlord against any and all obligations due
and owing pursuant to the Lease; (viii) without limiting the foregoing, Tenant
and/or the Trustee releases Landlord from any and all causes of action, claims,
demand, defenses, set offs and the like under Sections 502 (d), 542, 547, 548,
550, 551 and 553 of the Bankruptcy Code; (ix) the Tenant or Trustee agrees that
the Landlord will have an allowed claim in the Tenant’s bankruptcy case in the
amount equal to the obligations which remain due and owing pursuant to the
provisions of the Lease.

11.2         Remedies for Tenant’s Default.  Upon the occurrence of a Default as
defined above Landlord may elect either (i) to cancel and terminate this Lease
and this Lease shall not be treated as an asset of Tenant’s bankruptcy estate,
or (ii) to terminate Tenant’s right to possession only without canceling and
terminating Tenant’s continued liability under this Lease.  Notwithstanding the
fact that initially Landlord elects under (ii) to terminate Tenant’s right to
possession only, Landlord shall have the continuing right to cancel and
terminate this Lease by giving ten (10) days written notice to Tenant of such
further election, and shall have the right to pursue any remedy at law or in
equity that may be available to Landlord.

In the event of election under (ii) to terminate Tenant’s right to possession
only, Landlord may at Landlord’s option, enter into the Premises and take and
hold possession thereof, without such entry into possession terminating this
Lease or releasing Tenant in whole or in part from Tenant’s obligations to pay
all amounts hereunder for the full stated term. Upon such reentry, Landlord may
remove all persons and property from the Premises and such property may be
removed and stored in a public warehouse or elsewhere at the cost of and for the
account of Tenant, without becoming liable for any loss

9


--------------------------------------------------------------------------------




or damage which may be occasioned thereby. Such reentry shall be conducted in
the following manner; without resort to judicial process or notice of any kind
if Tenant has abandoned or voluntarily surrendered possession of the Premises;
and, otherwise, by resort to judicial process. Upon and after entry into
possession without termination of the Lease, Landlord may, but is not obligated
to, release the Premises, or any part thereof, to any one other than the Tenant
for such time and upon such terms as Landlord, in Landlord’s sole discretion,
shall determine Landlord may make alterations and repairs to the Premises to the
extent deemed by Landlord necessary or desirable.

Upon such reentry, Tenant shall be liable to Landlord as follows:

A.            For all reasonable attorney’s fees incurred by Landlord in
connection with exercising any remedy hereunder;

B.            For the unpaid installments of Base Rent, additional rent or other
unpaid sums which were due prior to such reentry, including interest and late
payment fees, which sums shall be payable immediately.

C.            For the installments of Base Rent, additional rent, and other sums
falling due pursuant to the provisions of this Lease for the period after
reentry during which the Premises remain vacant, including late payment charges
and interest, which sums shall be payable as they become due hereunder.

D.            For all expenses incurred in releasing the Premises, including
reasonable leasing commissions, attorney’s fees, and costs of alteration and
repairs, which shall be payable by Tenant as they are incurred by Landlord; and

E.             While the Premises are subject to any new lease or leases made
pursuant to this Section, for the amount by which the monthly installments
payable under such new lease or leases is less than the monthly installment for
all charges payable pursuant to this Lease, which deficiencies shall be payable
monthly.

Notwithstanding Landlord’s election to terminate Tenant’s right to possession
only, and notwithstanding any releasing without termination, Landlord at any
time thereafter, may elect to terminate this Lease, and to recover (in lieu of
the amounts which would thereafter by payable pursuant to the foregoing, but not
in diminution of the amounts payable as provided above before termination), as
damages for loss of bargain and not as a penalty, an aggregate sum equal to the
amount by which the rental value of the portion of the term unexpired at the
time of such election is less than an amount equal to the unpaid Base Rent,
percentage rent, and additional rent and all other charges which would have been
payable by Tenant for the unexpired portion of the term of this Lease, which
deficiency and all expenses incident thereto, including reasonable commissions,
attorney’s fees, expenses of alterations and repairs, shall be due to Landlord
as of the time Landlord exercises said election, notwithstanding that the term
had not expired.

If this Lease shall be terminated by reason of the bankruptcy or insolvency of
Tenant, Landlord shall be entitled to recover from Tenant or Tenant’s estate, as
liquidated damages for loss of bargain and not as a penalty, the amount
determined by the immediately preceding paragraph.

11.3         Landlord’s Right to Perform For Account of Tenant.  If Tenant shall
be in Default under this Lease, Landlord may cure the Default at any time for
the account and at the expense of Tenant.  If Landlord cures a Default on the
part of Tenant, Tenant shall reimburse Landlord within ten (10) days of
receiving a statement that sets forth the nature of the work performed, supplies
furnished or any amount expended by Landlord in connection with the cure,
including, without limitation, reasonable attorney’s fees and interest.

11.4         Interest and Attorney’s Fees.  In the event of a Default by Tenant;
(1) if a monetary default, interest shall accrue on any sum due and unpaid at
the rate of the lesser of ten percent (10%) per annum or the highest rate
permitted by law and, if Landlord places in the hands of an attorney the
enforcement of all or any part of this Lease, the collection of any rent due or
to become due or recovery of the possession of the Premises, Tenant agrees to
pay Landlord’s costs of collection, including reasonable attorney’s fees for the
services of the attorney, whether suit is actually filed or not.

11.5         Additional Remedies, Waivers, Etc.

A.            The rights and remedies of Landlord set forth herein shall be in
addition to any other right and remedy now and hereafter provided by law.  All
rights and remedies shall be cumulative and not exclusive of each other. 
Landlord may exercise its rights and remedies at any times, in any order, to any
extent, and as often as Landlord deems advisable without regard to whether the
exercise of one right or remedy precedes, concurs with or succeeds the exercise
of another.

10


--------------------------------------------------------------------------------




B.            A single or partial exercise of a right or remedy shall not
preclude a farther exercise thereof, or the exercise of another right or remedy
from time to time.

C.            No delay or omission by Landlord in exercising a right or remedy
shall exhaust or impair the same or constitute a waiver of, or acquiesce to, a
Default.

D.            No waiver of a Default shall extend to or affect any other Default
or impair any right or remedy with respect thereto.

E.             No action or inaction by Landlord shall constitute a waiver of a
Default.

No waiver of a Default shall be effective unless it is in writing and signed by
Landlord.

11.6         Default by Landlord.  Landlord shall not be deemed to be in default
under this Lease until Tenant has given Landlord written notice specifying the
nature of the default and Landlord does not cure such default within fifteen
(15) days after receipt of such notice or within such reasonable time thereafter
as may be necessary to cure such default where such default is of such a
character as to reasonably require more than fifteen (15) days to cure.  Upon an
event of default by Landlord, Tenant shall have all remedies provided at law or
in equity for such default.

ARTICLE 12. RELOCATION

Intentionally omitted.

ARTICLE 13. AMENDMENT AND LIMITATION OF WARRANTIES

13.1         Entire Agreement.  It is expressly agreed by Tenant and Landlord
that this Lease, with specific reference to certain attached exhibits, is the
entire agreement of the parties; that there are and were, no verbal
representations, warranties, understandings, stipulations, agreements or
promises pertaining to this Lease.

13.2         Amendment.  This Lease may not be altered, waived, amended or
extended except by an instrument in writing signed by Landlord and Tenant.

13.3         Limitation of Warranties.  Landlord and Tenant expressly agree that
there are and shall be no implied warranties of merchantability, habitability,
fitness for a particular purpose or of any other kind arising out of this Lease,
and there are no warranties which extend beyond those expressly set forth in
this Lease.

ARTICLE 14. MISCELLANEOUS

14.1         Force Majeure.  Excluding Tenant’s obligation to make timely rent
payments, the parties shall not be required to perform any covenant or
obligation in this Lease, or be liable in damages to the other, so long as the
performance or non-performance of the covenant or obligation is delayed, caused
or prevented by an act of God, act of terrorism, inability to obtain suitable
labor, materials or supplies, strikes, lockouts, riots or war.

14.2         Successors and Assigns.  This Lease shall be binding upon and inure
to the benefit of Landlord and Tenant and their respective heirs, personal
representatives, successors and assigns.  It is hereby covenanted and agreed
that should Landlord’s interest in the Premises cease to exist for any reason
during the term of this Lease, then notwithstanding the happening of such event
this Lease nevertheless shall remain unimpaired and in full force and effect,
and Tenant hereunder agrees to attorn to the then owner of the Premises.

14.3         Rent Tax.  If applicable in the jurisdiction where the Premises are
issued, Tenant shall pay and be liable for all rental, sales and use taxes or
other similar taxes.  If any, levied or imposed by any city, state country or
other governmental body having authority against the Property, such payments to
be in addition to all other payments required to be paid to Landlord under the
terms of this Lease, any such payment shall be paid concurrently with the
payment of the rent, additional rent, operating expenses or other charge upon
which the tax is based as set forth above.

11


--------------------------------------------------------------------------------


 

14.4                           Captions. The captions appearing in this Lease
are inserted only as a matter of convenience and in no way define, limit,
construe or describe the scope or intent of any Section.

14.5                           Notice. All rent and other payments required to
be made by Tenant shall be payable to Landlord at the address set forth in
Section 1.6. All payments required to be made by Landlord to Tenant shall be
payable to Tenant at the address set forth in Section 1.6, or at any other
address within the United States as Tenant may specify from time to time by
written notice. Any notice or document required or permitted to be delivered by
the terms of this Lease shall be deemed to be delivered (whether or not actually
received) (a) three (3) business days after being deposited in the United States
Mail, postage prepaid, certified mail, return receipt requested, addressed to
the parties at the respective addresses set forth in Section 1.6, or (b) on the
date of receipt if being sent by overnight delivery service or hand-delivered.

14.6                           Submission of Lease. Submission of this Lease to
Tenant for signature does not constitute a reservation of space or an option to
lease. This Lease is not effective until execution by and delivery to both
Landlord and Tenant.

14.7                           Corporate Authority. If Tenant executes this
Lease as a corporation, each of the persons executing this Lease on behalf of
Tenant does hereby personally represent and warrant that Tenant is a duly
authorized and existing corporation that Tenant is qualified to do business in
the state in which the Premises are located, that the corporation has full right
and authority to enter into this Lease, and that each person signing on behalf
of the corporation is authorized to do so. In the event any representation or
warranty is false, all persons who execute this Lease shall be liable,
individually as Tenant. Tenant shall provide Landlord with a resolution of the
Board of Directors authorizing the executor and the execution of the Lease.

14.8                           Hazardous Substances. Tenant shall not bring or
permit to remain on the Premises or the Building any asbestos, petroleum, or
petroleum products, explosives, toxic materials, or substances defined as
hazardous wastes, hazardous materials, or hazardous substances under any
federal, state, or local law or regulation (“Hazardous Materials”). Tenant’s
violation of the foregoing prohibition shall constitute a material breach and
default hereunder and Tenant shall indemnity, hold harmless and defend Landlord
from and against any claims, damages, penalties, liabilities, and costs
(including reasonable attorney’s fees and court costs) caused by or arising out
of (i) a violation of the foregoing prohibition, or (ii) the presence or any
release of any Hazardous Materials on, under, or about the Premises or the
Building during the term of the Lease. Tenant shall clean up remove, remediate
and repair any soil or ground water contamination and damage caused by the
presence and any release of any Hazardous Materials in, on, under, or about the
Premises or the Building during the term of the Lease in conformance with the
requirements of applicable law. Tenant shall immediately give Landlord written
notice of any suspected breach of this paragraph upon learning of the presence
of any release of any Hazardous Materials, and upon receiving any notices from
governmental agencies pertaining to Hazardous Materials, which may affect the
Premises or the Building. The obligations of Tenant hereunder shall survive the
expiration or earlier termination, for any reason of this Lease.

14.9                           Severability. If any provision of this Lease or
the application thereof to any person or circumstances shall be invalid or
unenforceable to any extent, the remainder of this Lease and the application of
such provisions to other persons or circumstances shall not be affected thereby
and shall be enforced to the greatest extent permitted by law.

14.10                   Landlord’s Liability. If Landlord shall be in default
under this Lease and, if as a consequence of such default, Tenant shall recover
a money judgment against Landlord, such judgment shall be satisfied only out of
the right, title and interest of Landlord in the Building as the same may then
be encumbered and neither Landlord nor any person or entity comprising Landlord
shall be liable for any deficiency. In no event shall Tenant have the right to
levy execution against any property of Landlord nor any person or entity
comprising Landlord other shall its interest in the Building as herein expressly
provided.

14.11                   Brokerage. Landlord and Tenant each represents and
warrants to the other that there is no obligation to pay any brokerage fee,
commission, finder’s fee or other similar charge in connection with this Lease,
other than fees due to Benchmark Commercial Real Estate which are the
responsibility of Landlord. Each party covenants that it will defend, indemnify
and hold harmless the other party from and against any loss or liability by
reason of brokerage or similar services alleged to have been rendered to, at the
instance of or agreed upon by said indemnifying party. Notwithstanding anything
herein to the contrary, Landlord and Tenant agree that there shall be no
brokerage fee or commission due on expansions, options or renewals by Tenant.

12


--------------------------------------------------------------------------------




 

14.12       Notification To Tenant. Landlord hereby represents and warrants to
Tenant that the person authorized to execute this Lease and manage the Premises
is Hoyt Management, which has been appointed to act as the agent in leasing
management and on behalf of Landlord. Landlord reserves the right to change the
identity and status of its duly authorized agent upon written notice to Tenant.

14.13       Right of First Offer. Provided that as of the date Landlord gives
Tenant notice that certain space in the Building is or will become available for
leasing (the “Offered Space”) Tenant is not in Default beyond any applicable
cure period, then Landlord, before offering such Offered Space to anyone, other
than Tenant, will offer to Tenant the right to lease the Offered Space on the
same terms and conditions upon which Landlord intends to offer the Offered Space
for lease.

Such offer will be made by Landlord to Tenant in a written notice (the “Offer
Notice”), which will designate the space being offered and specify the terms
which Landlord intends to offer with respect to the Offered Space. Tenant may
accept the offer set forth in the Offer Notice by delivering to Landlord an
unconditional acceptance (“Tenant’s Notice”) of such offer within 5 business
days after delivery by Landlord of the Offer Notice to Tenant. Time will be of
the essence with respect to the giving of Tenant’s Notice. If Tenant does not
accept (or fails to timely accept) an offer made by Landlord in the Offer
Notice, Landlord will be under no further obligation to Tenant with respect to
such space.

If Tenant at any time declines any Offered Space offered by Landlord, Tenant
will be deemed to have irrevocably waived all further rights with respect to the
Offered Space, and Landlord will be free to lease the Offered Space to third
parties. In such event, upon Landlord’s request, Tenant will execute a release
evidencing its waiver of such rights with respect to the Offered Space.


14.14       REPRESENTATIONS OF LANDLORD. LANDLORD WARRANTS AND REPRESENTS TO
TENANT THE FOLLOWING AS OF THE DATE HEREOF:


A.             TO THE KNOWLEDGE OF LANDLORD, ALL BUILDINGS ON THE PREMISES ARE
STRUCTURALLY SOUND AND IN GOOD CONDITION AND REPAIR (ORDINARY WEAR AND TEAR
EXCEPTED), AND ALL MATERIAL MECHANICAL, ELECTRICAL, HEATING, AIR CONDITIONING,
SEWER, WATER AND PLUMBING SYSTEMS ARE IN GOOD WORKING ORDER.


B.             TO THE KNOWLEDGE OF LANDLORD, ANY RESTRICTIONS, COVENANTS AND
APPLICABLE LAWS AND ORDINANCES APPLYING TO THE PREMISES PERMIT THE PRESENTLY
EXISTING IMPROVEMENTS AND TENANT’S PROPOSED USE OF THE PREMISES.


C.             TO THE KNOWLEDGE OF LANDLORD, NO PORTION OF THE PROPERTY IS
SUBJECT TO ANY DELINQUENT REAL ESTATE TAXES OR PENDING SPECIAL ASSESSMENTS, OR
ANY DECREE OR ORDER TO BE SOLD OR IS BEING CONDEMNED OR OTHERWISE TAKEN BY ANY
PUBLIC AUTHORITY, NOR HAS LANDLORD BEEN NOTIFIED IN WRITING OF ANY PROPOSED
ASSESSMENTS OR CONDEMNATION OR OTHER TAKING.


D.             TO THE KNOWLEDGE OF LANDLORD, ALL UTILITIES REQUIRED FOR THE
CURRENT OPERATION OF THE IMPROVEMENTS ON THE PREMISES ARE INSTALLED AND
OPERATING AND LANDLORD HAS NOT RECEIVED WRITTEN NOTICE OF ACTUAL OR THREATENED
REDUCTION OR LIMITATION ON USE OF ANY UTILITY SERVICE NOW SUPPLIED TO THE
PREMISES.


E.             IF LANDLORD SELLS ITS OWNERSHIP INTEREST IN THE PREMISES PRIOR TO
THE EXPIRATION OF THE TERM, THE SALE SHALL BE SUBJECT TO THE TERMS OF THIS LEASE
AND THE LANDLORD SHALL REQUIRE THE SUBSEQUENT OWNER OF THE PREMISES TO ASSUME IN
WRITING ALL OBLIGATIONS OF LANDLORD UNDER THIS LEASE.

14.15                  Exhibits. Reference is made to the following Exhibits,
which are attached hereto and made apart hereof:

Exhibit A Plan of Demise Premises

Exhibit B Legal Description

Exhibit C Tenant’s Improvements

Exhibit D Sign Restrictions

Exhibit E Rules and Regulations

Exhibit F Parking

13


--------------------------------------------------------------------------------




 

SIGNED effective the day and year first above written.

LANDLORD

TENANT

 

Plymouth 2200 LLP

Enpath Medical, Inc.

 

 

By:

 

 

By:

 

 

 

 

John C. Hertig

Its:

 

 

Its:

Chief Executive Officer

 

14


--------------------------------------------------------------------------------




Exhibit A

To Lease dated May    , 2006

By and Between

Plymouth 2200 LLP,

Landlord, and

Enpath Medical, Inc.,

Tenant

Plan of Demised Premises

[g152111ke03i001.gif]

15


--------------------------------------------------------------------------------




Exhibit B

To Lease dated May    , 2006

By and Between

Plymouth 2200 LLP,

Landlord, and

Enpath Medical, Inc.,

Tenant

Legal Description

Lots 1 and 2, Block 3, Minneapolis Industrial Park 2nd Addition, Hennepin
County, Minnesota.

16


--------------------------------------------------------------------------------




Exhibit C

To Lease dated May    , 2006

By and Between

Plymouth 2200 LLP,

Landlord, and

Enpath Medical, Inc.,

Tenant

Tenant Improvements

Address:

 

 

General contractor: KM Building Co

Office Phone #:

 

Project Manager: Scott Anderson

Cell # :

 

Superintendent: TBD

Cell # :

 

Scheduled duration: TBD

 

 

Architect: TBD

Phone #:

 

Project Square Footage

09584

 

Date of plan: Preliminary

 

 

 

COST

 

ITEM

 

Chronimed

 

Shell

 

SUBCONTRACTOR

CODE

 

DESCRIPTION

 

building

 

bldg

 

NOTES

 

 

 

 

 

 

 

 

 

01-102

 

Demolition

 

 

 

$

-

 

Incl Flooring, walls and clgs as needed per walk thru.

01-130

 

Temp Facilities (Dumpsters)

 

 

 

$

2,800.00

 

Dumpsters for construction

06-650

 

Millwork

 

 

 

$

125,000.00

 

Incl. millwork allowance for shelving, pass thru’s, c-lops shelving etc.

08-820

 

Doors/Frames/Hdwe

 

 

 

$

19,100.00

 

Incl. 12 dbl & 6 single doors (relocated in chronimed) now in shell

08-880

 

Glass/Glazing

 

 

 

$

15,500.00

 

Incl 10–1x6 windows and 18-vision kits in doors

09-920

 

Carpentary/Drywall

 

 

 

$

78,500.00

 

Incl drywall to deck per plans (all walls on 3rd to deck)

09-930

 

Ceramic

 

 

 

$

22,500.00

 

Ceramic in restrooms is existing (new in shell similar in size)

09-950

 

Acoustical Ceilings

 

 

 

$

225,000.00

 

Incl patch acoustical in demo (new in clean rooms), New thru-out in shell bldg

09-968

 

Carpet

 

 

 

$

263,427.00

 

Incl new carpet in office area’s welded sheet vinyl in [ILLEGIBLE]. Vcl @ mfg
[ILLEGIBLE]

09-990

 

Paint/VWC

 

 

 

$

255,000.00

 

Incl new paint through-out

10-800

 

Specialties

 

 

 

$

2,500.00

 

Incl grab bars, and accessories (new restrooms)

15-100

 

Plumbing

 

 

 

$

85,000.00

 

Incl sinks, drains, airlines, etc

15-500

 

Fire Protection

 

 

 

$

85,000.00

 

Relocate and adjust height on heads

15-800

 

HVAC

 

 

 

$

240,000.00

 

HVAC per new lay-out

15-800

 

HVAC - Clean room

 

 

 

$

1,040,000.00

 

Incl clean rm units @ 10,000 parts

16-001

 

Electrical -Energy efficient fixtures

 

 

 

$

150,000.00

 

Demo, clean room fixtures, panels, transformers, mechanical systems, & permit

 

 

Electrical - Clean room

 

 

 

$

375,000.00

 

Clean room lights class 10000 fixtures. Power for cln-room units

16-002

 

Fire Alarm

 

 

 

$

30,000.00

 

Allowance for fire alarm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

$

-

 

 

 

 

GENERAL CONDITIONS

 

 

 

 

 

 

01-130

 

Misc - Materials

 

 

 

$

43,714.91

 

 

01-110

 

Permit

 

 

 

$

25,000.00

 

 

01-140

 

Cleaning

 

 

 

$

18,500.00

 

Incl final construction cln (certification cln by tenant)

17-001

 

Supervision

 

 

 

$

32,500.00

 

Incl full time supervision (12 wks)

01-116

 

Insurance

 

 

 

$

22,755.31

 

 

 

 

SUBTOTAL

 

 

 

$

3,056,797.22

 

 

20-001

 

OVERHEAD & PROFIT

 

 

 

$

137,555.87

 

 

 

 

GUARANTEED NOT TO EXCEED TOTAL

 

 

 

$

3,194,353.09

 

 

 

 

 

 

 

 

 

 

 

 

 

Cost per Square Foot

 

 

 

$

32.08

 

 

 

 

 

 

 

 

 

 

 

 

 

ADD/ALTS:

 

 

 

 

 

 

Alt #1

 

To provide electrical engineering for project

 

 

 

$

-

 

 

Alt #2

 

To Provide mechanical origin for project

 

 

 

$

-

 

 

Alt #3

 

To remove existing unused data cabling

 

 

 

$

-

 

Budget

Alt #4

 

To install new phone and data cabling

 

 

 

$

-

 

Budget

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

$

-

 

 

 

17


--------------------------------------------------------------------------------




Exhibit D

To Lease dated May     , 2006

By and Between

Plymouth 2200 LLP,

Landlord, and

Enpath Medical, Inc.,

Tenant

 

Sign Restrictions

Land Lord Attorney will send info before Monday. (Denny Maas)

18


--------------------------------------------------------------------------------




Exhibit E

To Lease dated May    , 2006

By and Between

Plymouth 2200 LLP,

Landlord, and

Enpath Medical, Inc.,

Tenant

Rules and Regulations

Any sign, lettering, picture, notice, or advertisement installed on or in any
part of the Premises and visible from the exterior of the Premises shall be
installed at Tenant’s sole cost and expense, and in such manner, character, and
style as Landlord may approve in advance in writing. In the event of a violation
of the foregoing by Tenant, Landlord may remove the same without any liability
and may charge the expense incurred by such removal to Tenant.

No awning or other projection shall be attached to the outside walls of the
Building. No curtains, blinds, shades, or screens visible for the exterior of
the Premises shall be attached to or hung in, or used in connection with any
window or door of the Premises without prior written consent of Landlord. Such
curtains, blinds, shades, screens, or other fixtures must be of quality, type,
design, and color and attached in the manner approved in advance by Landlord.

Tenant, its servants, employees, customers, invitees, and guests shall not
obstruct sidewalks, entrances, passages, corridors, vestibules, or halls in and
about the Building which are used in common with other tenants and their
servants, employees, customers, guests and invitees, and which are not a part of
the Premises of Tenant.

Tenant shall not make excessive noises, cause disturbances or vibrations, or use
or operate any electrical or mechanical devices that emit excessive sound or
other waves or disturbances or create obnoxious odors, any of which may be
offensive to other tenants and occupants of the Building.

Tenant assumes full responsibility for protecting its space from theft, robbery,
and pilferage, which includes keeping doors locked and other means of entry to
Premises closed and secured after normal business hours.

In no event shall Tenant bring into the Building flammables, such as gasoline,
kerosene, naphtha, and benzene, or explosives or any other substance of
intrinsically dangerous nature. If, by reason of the failure of Tenant to comply
with the provisions of this subparagraph, any insurance premium for all or any
part of the Building shall at any time be increased, Tenant shall be required to
make immediate payment of the whole of the increased insurance premium.

The water and wash closets, drinking fountains and other plumbing fixtures shall
not be used for any purpose other than this for which they were constructed, and
no sweepings, rubbish, rags, coffee grounds, or other substances shall be thrown
therein. All damages resulting from any misuse of the fixtures shall be borne by
the Tenant who; or in whose servants, employees, agents, visitors, or licensees;
shall have caused the same. No person shall waste water by interfering or
tampering with the faucets or otherwise.

Tenant shall keep the Premises at a temperature sufficiently high to prevent
freezing of water in pipes and fixtures.

The outside areas immediately adjoining the Premises shall be kept clean by
Tenant and Tenant shall not place or permit any obstructions or merchandise in
such areas.

The use of parking shall be subject to reasonable regulations as Landlord may
promulgate from time to time uniformly to all tenants. Tenant agrees that it
will not use more that its prescribed number of stalls at any one time, and will
not use or permit the use by its employees of the parking area for the overnight
storage of automobiles or other vehicles. There will not be any assigned
exclusive parking spaces available to any tenant of the building except with
prior, written consent of the Landlord.

19


--------------------------------------------------------------------------------




Tenant shall pay for and maintain its own separate rubbish container (dumpster).
Such container shall be placed at the rear of the Building and must have a lid
so as to prevent scattering of trash.

Tenant and its servants, employees, agents, visitors, and licensees shall
observe faithfully and comply strictly with the foregoing rules and regulations
and such other and further appropriate rules and regulations as Landlord or its
agent may from time to time adopt. Landlord shall give written notice of any
additional rules and regulations.

Landlord reserves the right at any time and from time to time as reasonably
necessary to rescind, alter, or waive, in whole or in part, any of these Rules
and Regulations when it is deemed necessary, desirable, or proper, in Landlord’s
judgment, for its best interest or for the best interest of the tenants of the
Building.

20


--------------------------------------------------------------------------------




Exhibit F

To Lease dated May    , 2006

By and Between

Plymouth 2200 LLP,

Landlord, and

Enpath Medical, Inc.,

Tenant

 

Parking

21


--------------------------------------------------------------------------------




 

[g152111ke03i002.jpg]

22


--------------------------------------------------------------------------------